Name: Council Regulation (EEC) No 1454/82 of 18 May 1982 amending Regulation (EEC) No 2731/75 fixing standard qualities for common wheat, rye, barley, maize and durum wheat
 Type: Regulation
 Subject Matter: consumption;  natural and applied sciences;  plant product
 Date Published: nan

 Avis juridique important|31982R1454Council Regulation (EEC) No 1454/82 of 18 May 1982 amending Regulation (EEC) No 2731/75 fixing standard qualities for common wheat, rye, barley, maize and durum wheat Official Journal L 164 , 14/06/1982 P. 0011 - 0015 Finnish special edition: Chapter 3 Volume 15 P. 0035 Spanish special edition: Chapter 03 Volume 25 P. 0178 Swedish special edition: Chapter 3 Volume 15 P. 0035 Portuguese special edition Chapter 03 Volume 25 P. 0178 COUNCIL REGULATION (EEC) No 1454/82 of 18 May 1982 amending Regulation (EEC) No 2731/75 fixing standard qualities for common wheat, rye, barley, maize and durum wheat THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1451/82 (2), and in particular Article 3 (6) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the maximum quality requirements as regards cereal grains overheated during drying and the percentage of broken grains in barley should be specified and the requisite criteria for the standard quality should be defined ; whereas the result as far as barley is concerned is an adjustment of the percentage of basic cereals of unimpaired quality; Whereas the provisions concerning grain impurities in durum wheat should be clarified; Whereas the term "weed seeds" appearing in point 4 (a) of Annex I (A) to Council Regulation (EEC) No 2731/75 (5) implies that all the seeds in question are noxious by definition ; whereas the term "weed seeds" should therefore be replaced by "extraneous seeds" ; whereas a general definition should also be laid down in respect of extraneous seeds, enabling a distinction to be made when cereals are taken into intervention between actually noxious seeds and others; Whereas the standard method for determining moisture content given in Annex II to Regulation (EEC) No 2731/75 should be brought into line with international recommendations, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2731/75 is hereby amended as follows: 1. Article 1 (c) is hereby amended as follows: - The second indent shall be replaced by the following: "- percentage of grain impurities : 1 75 % ("grain impurities" means shrivelled grains, grains of other cereals, grains damaged by pests, grains showing discoloration of the germ and grains overheated during drying)." - In the fourth indent "weed seeds" shall be replaced by "extraneous seeds". 2. Article 2 (c) is hereby amended as follows: - The second indent shall be replaced by the following: "- percentage of grain impurities : 1 75 % ("grain impurities" means shrivelled grains, grains of other cereals, grains damaged by pests and grains overheated during drying)." - In the fourth indent "weed seeds" shall be replaced by "extraneous seeds". 3. Article 3 (c) shall be replaced by the following: "(c) total percentage of matter other than basic cereals of unimpaired quality : 6 % of which: - percentage of broken grains : 2 %, (1) OJ No L 281, 1.11.1975, p. 1. (2) See page 1 of this Official Journal. (3) OJ No C 104, 26.4.1982, p. 25. (4) OJ No C 114, 6.5.1982, p. 1. (5) OJ No L 281, 1.11.1975, p. 22. - percentage of grain impurities : 2 %, ("grain impurities" means shrivelled grains, grains of other cereals, grains damaged by pests and grains overheated during drying), - percentage of sprouted grains : 1 %, - percentage of miscellaneous impurities : 1 % ("miscellaneous impurities" consist of extraneous seeds, damaged grains, extraneous matter, husk, dead insects and fragments of insects)." 4. Article 4 (c) is hereby amended as follows: - The second indent shall be replaced by the following: "- percentage of grain impurities : 4 % ("grain impurities" means grains of other cereals, grains damaged by pests, grains overheated during drying and grains of abnormal coloration, the latter being grains which have acquired through heating a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)." - In the fourth indent "weed seeds" shall be replaced by "extraneous seeds". 5. Article 5 (b) is hereby amended as follows: - The third indent shall be replaced by the following: "- percentage of grain impurities : 1 75 % ("grain impurities" means shrivelled grains, grains of cereals other than common wheat, grains damaged by pests, grains in which the germ is discoloured ; mottled grains and grains overheated during drying)." - In the fifth indent "weed seeds" shall be replaced by "extraneous seeds". 6. Point 2 (b) of Annex I (A) shall be replaced by the following: "(b) Other cereals: "Other cereals" means all grains which do not belong to the species of grain sampled. Since up to 4 % of common wheat grains are allowed in the percentage of durum wheat grains which have lost their vitreous aspect (mitadinÃ ©.) common wheat grains do not count as "other cereals" in a sample of durum wheat." 7. The following shall be added to Annex I (A) (2): "(e) "Grains overheated during drying" are grains which show external signs of scorching but which are not damaged grains." 8. Point 4 (a) of Annex I (A) shall be replaced by the following: "(a) Extraneous seeds: "Extraneous seeds" are seeds of plants, whether or not cultivated, other than cereals. They include seeds not worth recovering, seeds which can be used for livestock and noxious seeds. "Noxious seeds" means seeds which are toxic to humans and animals, seeds hampering or complicating the cleaning and milling of cereals and seeds affecting the quality of products processed from cereals." 9. Point 4 (b), second subparagraph of Annex I (A), shall be replaced by the following: "Grains which have deteriorated through spontaneous generation of heat or by too extreme drying also belong to this group ; these grains are fully grown grains in which the tegument is coloured greyish brown to black, while the cross-section of the kernel is coloured yellowish grey to brownish black." 10. Annex II shall be replaced by the text appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1982. For the Council The President P. de KEERSMAEKER ANNEX "ANNEX II STANDARD METHOD OF TESTING FOR MOISTURE CONTENT 1. PRINCIPLE The product is dried at a temperature of 130 to 133 ºC under normal atmospheric pressure, for an appropriate period of time according to the size of the particles. 2. FIELD OF APPLICATION This drying method applies to cereals crushed into particles of which are least 50 % pass through a sieve with 0 75 millimetre mesh and leave not more than 10 % residue on the sieve with a 1 millimetre round mesh. It also applies to flour. 3. APPARATUS Precision balance. Crusher made of a material which does not absorb moisture, is easy to clean, enables crushing to be effected quickly and evenly without overheating, limits contact with the outside air to the minimum, and meets the requirements mentioned in 2 (e.g. a detachable roller mill). Receptacle made of non-corrodible metal or glass, fitted with a sufficiently tight-fitting lid ; working surface allowing distribution of the test sample at 0 73 grams per square centimetre. Electrically heated isothermic heating chamber, set at a temperature of 130 to 133 ºC (1), having adequate ventilation (2). Dessicator with a metal or, failing metal, porcelain plate (thick, perforated), containing any suitable dessicant. 4. METHOD (a) Drying Weigh to the nearest 1 mg a quantity slightly greater than 5 grams of the crushed small-grained cereals or 8 grams of the crushed maize in the pre-weighed receptacle. Place the receptacle and lid in a heating chamber heated to 130 ºC. To prevent too great a drop in temperature, the receptacle must be introduced in as short a time as possible. Leave small-grained cereals to dry for two hours and maize for four hours after the heating chamber regains a temperature of (1) Air temperatures inside the heating chamber. (2) Its heating capacity should be such that, when it has been pre-set to 131 ºC, that temperature can be regained in less than 45 minutes after the maximum number of test samples have been placed in the chamber to dry simultaneously. Ventilation should be such that, when small-grained cereals (common wheat, durum wheat, barley, oats and rye) are dried for two hours and maize for four hours, the results from all the test samples of semolina or, as the case may be, maize that the heating chamber can hold differ by less than 0 715 % from the results obtained after drying small-grained cereals for three hours and maize for five hours. 130 ºC. Remove the receptacle from the heating chamber, quickly replace the lid, leave to cool for 30 to 45 minutes in a dessicator and weigh (to the nearest 1 mg). (b) Pre-drying Grains with a moisture content higher than 17 % (15 % for oats and maize) must be pre-dried as follows: Small-grained cereals : weigh to the nearest 1 mg 20 grams of unground grain in the pre-weighed metal receptacle, leave to dry in a heating chamber for seven to ten minutes at a temperature of 130 ºC, remove from the heating chamber, leave the grains uncovered to cool in the laboratory for two hours and weigh (to the nearest 1 mg). Crush the partially dried grains and determine the remaining moisture content as described in (a). Maize : weigh to the nearest 10 milligrams about 100 grams of the sample in a metal scoop (whose working surface is such that the grains can be spread in a single layer), leave to dry in a heating chamber at between 60 and 80 ºC until the water content is reduced to between 9 and 15 %, remove from the heating chamber, leave the grains uncovered to cool in the laboratory for at least two hours and weigh to the nearest 10 milligrams. Crush about 30 grams of the partially dried grains, homogenize with a spatula and determine the moisture content as described in (a). 5. METHOD OF CALCULATION AND FORMULAE E = the initial mass, in grams, of the test sample; M = the mass, in grams, of the test sample after preparation; M' = the mass, in grams, of the test sample after crushing; m = the mass, in grams, of the dry test sample. The moisture content as a percentage of the product is equal to: >PIC FILE= "T0021528"> Tests to be made in duplicate at least. 6. REPEATABILITY The difference between the values obtained from the two determinations carried out simultaneously or in rapid succession by the same analyst shall not exceed 0 715 g of moisture per 100 g of sample. If it does so, the determinations shall be repeated."